      Case 2:19-cv-00829-JCM-NJK Document 32
                                          31 Filed 05/08/20
                                                   05/05/20 Page 1 of 3




 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   THE LAW OFFICES OF KRISTINA
     WILDEVELD & ASSOCIATES
 3   550 E. Charleston Blvd, Suite A
 4   Las Vegas, NV 89104
     Tel. (702) 222-0007
 5   Fax. (702) 222-0001
     Email: Lisa@VeldLaw.com
 6
     Attorneys for Plaintiff Victor Robinson
 7
8
 9                                UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
12   VICTOR ROBINSON,                                       Case No. 2:19-cv-00829-JCM-NJK
13
                    Plaintiff,                                 PLAINTIFF’S UNOPPOSED MOTION
14                                                             FOR TWO WEEK EXTENSION OF
           v.                                                  TIME TO RESPOND TO
15                                                             DEFENDANTS’ MOTION FOR
16   LAS VEGAS METROPOLITAN POLICE                             SUMMARY JUDGMENT [ECF 30]
     DEPARTMENT ET AL.,
17
                    Defendants.
18
19
            COMES NOW the Plaintiff, Victor Robinson, by and through his counsel, Lisa Rasmussen of
20
     the Law Offices of Kristina Wildeveld & Associates, and hereby moves this Court for an order
21
     granting Plaintiff a two week extension of time to file his Response to the Defendant’s Motion for
22
     Summary Judgment, ECF number 30. This Motion is based upon the following:
23
            1. Counsel for Plaintiff had a Ninth Circuit brief due last week.
24
25          2. Counsel for the Plaintiff has a Supplemental Brief due in a state court post-conviction

26              matter today.

27          3. Counsel for the Plaintiff is working to file two urgent motions for compassionate release
28              due to COVID in the United States District Court and is trying to get those completed and


                                                      1
      Case 2:19-cv-00829-JCM-NJK Document 32
                                          31 Filed 05/08/20
                                                   05/05/20 Page 2 of 3




 1
                 filed by tomorrow.
 2
            4. Counsel for the defendant’s is not opposed to the requested two week extension.
 3
            5. This Motion for an Extension of Time is the first request for an extension of time and is
 4
                 not made for the purpose of delay.
 5
 6          6.   A response to the Defendant’s Motion is due on today’s date, thus, this Motion is timely

 7               filed.

8           Wherefore, it is respectfully requested that this Court enter an order authorizing Plaintiff to
 9   file his response to the Defendants’ Motion for Summary Judgment on or before May 19, 2020, a two-
10   week extension of time. A proposed order is attached hereto.
11          DATED this 5th day of May 2020,
12
13                                 The Law Offices of Kristina Wildeveld & Associates,
14                                 By:    /s/ Lisa A. Rasmussen
15                                 LISA A. RASMUSSEN, ESQ.
                                   Nevada Bar No. 7491
16                                 Attorneys for Plaintiff Victor Robinson
17
18                                 CERTIFICATE OF SERVICE
19          I hereby certify that I served a copy of the foregoing:        UNOPPOSED MOTION FOR
20   EXTENSION OF TIME TO FILE RESPONSE TO MOTION FOR SUMMARY JUDGMENT upon
21   all parties registered for and receiving CM/ECF service in this case, including, but not limited to the
22   following person:
23
            Mr. Craig Anderson, Esq.
24          Counsel for Defendants
25
                                                 /s/ Lisa A. Rasmussen
26                                         __________________________________________
                                                 LISA A. RASMUSSEN, ESQ.
27
28


                                                       2
      Case 2:19-cv-00829-JCM-NJK Document 32
                                          31 Filed 05/08/20
                                                   05/05/20 Page 3 of 3




 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
 7   VICTOR ROBINSON,                                      Case No. 2:19-cv-00829-JCM-NJK

8                  Plaintiff,                                ORDER GRANTING MOTION FOR
                                                             EXTENSION OF TIME TO RESPOND
 9         v.                                                TO MOTION FOR SUMMARY
10                                                           JUDGMENT
     LAS VEGAS METROPOLITAN POLICE
11   DEPARTMENT ET AL.,
12
                    Defendants.
13
14
            Upon Plaintiff’s unopposed Motion for a two-week extension of time to file a response to the
15
     Defendants’ Motion for Summary Judgment [ECF 30], and good cause appearing,
16
17          IT IS HEREBY ORDERED that the Motion is GRANTED and Plaintiff shall file his response

18   to Defendant’s Motion for Summary Judgment on or before May 19, 2020.
                   May 8, 2020.
            Dated: ______________
19
20
                                                _______________________________________
21                                              The Honorable James C. Mahan
22                                              United States District Judge

23
24
25
26
27
28


                                                     3
